It does not appear that the Norway Plains Co. were indebted to the defendant at the time of the service of the writ, and they are not chargeable on account of the labor subsequently performed by the defendant. G. L., c. 249, s. 40. Sayward  Co. cannot be charged, because it is not shown that they have ever been indebted to the defendant. There is no finding, and no evidence, of fraud. The question whether the assignment (it being of funds exempt from attachment) could be fraudulent as against creditors (Currier v. Sutherland, 54 N.H. 475), or whether it is invalid for any cause, is not raised.
Trustees discharged.
BINGHAM, J., did not sit: the others concurred.